DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
It is noted that copies of references cited in this reference were provided in the prior-filed application, and are not provided in this Office Action per MPEP 707.05(a).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Du (CN 105826527).
Regarding claim8, Du teaches a porous silicon-carbon composite material (abstract).
The material of Du is formed by CO2-thermic oxidation of magnesium silicide followed by acid treatment ([0013], [0016]-[0017]).

With further regard to claim 8 and regarding claims 9-13, it is found that since the product of Du is produced by substantially identical process to that of the disclosed invention, the claimed structure and properties of claims 9-13 is inherent. MPEP 2112.01 I
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Du in view Xiao (XIAO, C et al. Large-scale synthesis of Si@C three-dimensional porous structures as high-performance anode materials for lithium-ion batteries. Journal of Materials Chemistry A, Vol. 2, No. 48, 2014; pages 5-15) and Kim et al. (US 2018/0151874).
The teachings of Du as discussed above are incorporated herein.

Regarding claim 1, Du teaches a porous silicon-carbon composite material (abstract).
The material of Du is formed by CO2-thermic oxidation of magnesium silicide followed by acid treatment ([0013], [0016]-[0017]).
It is found that since the product of Du is produced by substantially identical process to that of the disclosed invention, the claimed structure of claims 16-20 is inherent. MPEP 2112.01 I
Additionally, Du specifically teaches that the silicon-carbon composite material has the structure of crystalline silicon with macro-scale pores coated with carbon (Figure 1, [0014] as seen in the translation provided by Applicant on 2/15/20).

With further regard to claim 1, Du fails to teach reacting a metal with silicon to form a metal silicide.
Xiao teaches a method of forming porous silicon including forming a metal silicide, heating it, and contacting it with acid (abstract, p.3-4). Xiao teaches that silicon and magnesium are used to form the metal silicide, specifically Mg2Si (abstract, p. 3).
It would have been obvious to the person having ordinary skill in the art at the time of the invention to use the known method of Xiao to form the Mg2Si of Du and the results would have been predictable. MPEP 2143 I B


Du in view of Xiao teaches the silicon material of claim 1. Du teaches that the silicon material is for use as an anode in a battery, but fails to specifically teach the battery.
Kim teaches a battery comprising a first electrode, electrolyte, and second electrode made of porous silicon with a carbon coating ([0080], [0090], [0118], [0120]).
It would have been obvious to the person having ordinary skill in the art to substitute the known battery of Kim with the anode material of Du in view of Xiao and the results would have been predictable. MPEP 2143 I B

As for claims 2-4 and 6, it is found that since the process of Du in view of Xiao is substantially identical to the process of the disclosed and claimed invention (see claim 1), the claimed structure and its properties are inherent. MPEP 2112.01 I

6 ([0118], [0120]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
Claims 7 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,797,308. Although the claims at issue are not identical, they are not patentably distinct from each other because the presently filed claims include all of the process limitations of claim 1 of ‘308, and the examiner finds that the method of claim ‘308 will necessarily form the product of claims 7 and 14.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALIX ECHELMEYER EGGERDING whose telephone number is (571)272-1101. The examiner can normally be reached 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALIX E EGGERDING/               Primary Examiner, Art Unit 1729